                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

SAVANNAH BAILEY,

         Plaintiff,                                           Case No. 3:20-cv-304

vs.

COMMISSIONER OF SOCIAL SECURITY,                              District Judge Michael J. Newman

         Defendant.


      ORDER: (1) GRANTING THE PARTIES’ JOINT MOTION FOR AN AWARD OF
      ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
        (DOC. NO. 18) AND (2) AWARDING PLAINTIFF $4,100.00 IN EAJA FEES


         This Social Security disability benefits appeal is before the Court on the parties’ joint

request for attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d),

in the amount of $4,100.00. Doc. No. 18. The parties do not dispute that all requirements are met

for a reasonable award of EAJA fees. Id. Therefore, the Court: (1) GRANTS the joint motion

(Doc. No. 18) and (2) AWARDS Plaintiff EAJA fees in the amount of $4,100.00. Counsel for the

parties shall verify whether Plaintiff owes a preexisting debt to the United States subject to offset,

consistent with Astrue v. Ratliff, 560 U.S. 586 (2010). If no such pre-existing debt exists,

Defendant shall pay the EAJA award directly to Plaintiff’s counsel pursuant to the EAJA

assignment signed by Plaintiff and counsel. No further matters require review in this case;

accordingly, it remains TERMINATED upon the Court’s docket.

         IT IS SO ORDERED.


Date: 07/02/2021                                      s/ Michael J. Newman
                                                      Hon. Michael J. Newman
                                                      United States District Judge
